—White, J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered September 28, 1995, upon a verdict convicting defendant of the crime of criminal possession of a controlled substance in the seventh degree.
We affirm defendant’s conviction of the crime of criminal possession of a controlled substance in the seventh degree that arose from a consensual search of his validly stopped motor vehicle, which search revealed a quantity of cocaine that was secreted in a hidden compartment located behind the vehicle’s rear seat. In our view, the State Trooper’s knowledge that defendant was 19 years of age, together with his observation of an open and partially consumed bottle of liquor on the vehicle’s rear floor, provided him with a founded suspicion of criminality justifying a common-law inquiry in the form of a request for defendant to consent to a search of the vehicle (see, People v Battaglia, 86 NY2d 755, 756; People v Russ, 219 AD2d 865). Moreover, unlike in People v Banks (85 NY2d 558, cert denied 516 US 868), the Trooper acquired “founded suspicion” before he exhausted his initial justification for detaining defendant (see, People v Tejeda, 217 AD2d 932, 933, lv denied 87 NY2d 908). Lastly, defendant’s contention that his speedy trial rights were violated lacks merit since the record shows that the law enforcement officials took diligent steps to locate him after he absconded (see, People v Washington, 233 AD2d 684, 685-686, lv denied 89 NY2d 1042).
*632Cardona, P. J., Mercure, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.